    Case: 4:21-cv-00457-JCH Doc. #: 7 Filed: 05/04/21 Page: 1 of 4 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONALD LAMONT SUTTON,                              )
                                                   )
             Plaintiff,                            )
                                                   )
      v.                                           )           Case No. 4:21-cv-457-JCH
                                                   )
EASTERN DISTRICT OF MISSOURI                       )
FEDERAL COURT, et al.,                             )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of self-represented plaintiff Ronald Lamont

Sutton for leave to commence this civil action without prepayment of the required filing fee. ECF

No. 2. Having reviewed the file, plaintiff will be required to inform the Court, in writing, whether

he was incarcerated on the date he filed the instant action.

       On April 6, 2021, plaintiff filed this action in the United States District Court for the

Western District of Missouri. ECF No. 1. The case was subsequently transferred to this Court

pursuant to the federal venue statute, 28 U.S.C. § 1391(b). ECF Nos. 5, 6. In the transfer Order,

the Western District considered the fact that plaintiff is “currently [] confined at the Northeast

Correctional Center in Bowling Green, Missouri.” ECF No. 5 at 1.

       Plaintiff’s complaint is drafted on a ‘Prisoner Civil Rights’ form pursuant to 42 U.S.C.

§ 1983. ECF No. 1. In the section designated to state his name and address, plaintiff provides his

inmate registration number 521309 and indicates he is incarcerated at the Northeastern

Correctional Center (“NCC”). Id. at 2. Notably, however, the return address on the envelope

plaintiff used to mail his complaint is a residential address located in Kennett, Missouri. Id. at 1-

1. In the space reserved to state his prisoner status, he checks the box for “other” and writes “false
    Case: 4:21-cv-00457-JCH Doc. #: 7 Filed: 05/04/21 Page: 2 of 4 PageID #: 4




violation, etc. probation and parole, false imprisonment[.]” Id. Thus, it is unclear to the Court

whether plaintiff was incarcerated at the time he filed the instant complaint or was released on

parole or probation.

       Plaintiff prisoner status is critical to how this Court must proceed in this action because he

has filed at least three civil cases during his incarceration which were dismissed as frivolous,

malicious, or for failure to state a claim. See Sutton v. Dunklin Cty. Jail, No. 1:09-CV-184-SNLJ

(E.D. Mo. Dec. 23, 2009) (dismissed Jan. 15, 2010, under 28 U.S.C. § 1915(e)(2)(B) for being

legally frivolous and failing to state a claim upon which relief could be granted); Sutton v. Dolan,

No. 1:09-CV-185-LMB (E.D. Mo. Dec. 23, 2009) (dismissed Jan. 27, 2010, under 28 U.S.C. §

1915(e)(2)(B) for same reasons); Sutton v. State of Mo., et al., No. 1:18-CV-41-NCC (E.D. Mo.

Feb. 20, 2018) (dismissed June 8, 2018, under 28 U.S.C. § 1915(e)(2)(B)); Sutton v. Maddox, et

al., No. 4:19-CV-208-HEA (E.D. Mo. Feb. 11, 2019) (dismissed Aug. 15, 2019, under 28 U.S.C.

§ 1915(e)(2)(B)).


       The Prison Litigation Reform Act of 1996 (“PLRA”) enacted what is commonly known as

the “three strikes” provision of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8th Cir.

2012). Under 28 U.S.C. § 1915(g), a prisoner’s ability to obtain in forma pauperis status is limited

if he has filed at least three actions that have been dismissed as frivolous, malicious, or for failure

to state a claim. Section 1915(g) provides in relevant part:

       In no event shall a prisoner bring a civil action … under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action … in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.


                                                  2
    Case: 4:21-cv-00457-JCH Doc. #: 7 Filed: 05/04/21 Page: 3 of 4 PageID #: 5




28 U.S.C. § 1915(g). Prisoners who have had three previous civil lawsuits or appeals dismissed

as frivolous, malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol,

127 F.3d 763, 764 (8th Cir. 1997). The Court notes that Plaintiff’s complaint alleges he has been

denied due process and has been discriminated against through various proceedings in federal

court. Such allegations do not meet the imminent danger exception to the three strikes rule.

        Consequently, if plaintiff was incarcerated at the time of filing the complaint in this instant

action, the PLRA applies, and he may not be permitted to proceed in forma pauperis. See In re

Smith, 114 F.3d 1247, 1251 (D.C. Cir. 1997 (“If a litigant is a prisoner on the day he files a civil

action, the PLRA applies.”); Perez v. Westchester Cty. Dep't of Corr., 587 F.3d 143, 155 (2d Cir.

2009) (the “text of the PLRA . . . is most naturally read as referring solely to a plaintiff's status at

the time of filing, not at subsequent stages of the proceedings”). If, however, plaintiff was not

incarcerated at the time of filing the complaint, the PLRA three strike rule will not be applicable

to the instant action. See Cofield v. Bowser, 247 F. App'x 413, 414 (4th Cir. 2007) (“A former

inmate who has been released is no longer ‘incarcerated or detained’ for the purposes of . . . the

PLRA”).

        Plaintiff will therefore be directed to file a written response to this Memorandum and Order

informing the Court as to whether he was incarcerated on the date he filed the instant action. If

plaintiff was released on probation or parole prior to the filing the instant action, he is instructed

to include the date of his release.

        Accordingly,

        IT IS HEREBY ORDERED that within twenty-one (21) days of the date of this

Memorandum and Order, plaintiff shall submit a written statement to the Court as to whether


                                                   3
    Case: 4:21-cv-00457-JCH Doc. #: 7 Filed: 05/04/21 Page: 4 of 4 PageID #: 6




plaintiff was incarcerated on the date this action was commenced and, if not, the exact date of his

release from prison. If plaintiff was reincarcerated after his release due to a probation or parole

violation, he must also include the date he was taken into custody.

          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.

          IT IS FURTHER ORDERED that the Clerk of Court shall mail this Memorandum and

Order to both the Northeast Correctional Center in Bowling Green, Missouri and 404 North

Walnut Street Kennett, Missouri 63857.

          Dated this _4th____ day of May, 2021.

                                             \s\ Jean C. Hamilton


                                             JEAN C. HAMILTON
                                             UNITED STATES DISTRICT JUDGE




                                                  4
